

116 HRES 437 IH: Expressing support for the designation of November 20 through December 20 as “National Survivors of Homicide Victims Awareness Month”.
U.S. House of Representatives
2019-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 437IN THE HOUSE OF REPRESENTATIVESJune 11, 2019Ms. Pressley (for herself and Mrs. McBath) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing support for the designation of November 20 through December 20 as National Survivors of Homicide Victims Awareness Month.
	
 Whereas the United States faces a national public health crisis of gun violence; Whereas more than 13,000 homicides each year continue to rob families and communities of loved ones;
 Whereas for every 1 homicide victim, there are at least 10 surviving family members, resulting in over 130,000 new survivors of homicide victims each year;
 Whereas homicide victims are loved and grieved by mothers, fathers, sisters, brothers, sons, daughters, husbands, wives, partners, grandparents, aunts, uncles, extended family members, friends, neighbors, classmates, colleagues, and communities across the country;
 Whereas almost 1 in 4 Black American and Hispanic/Latinx adults report having lost a loved one to gun-related homicide;
 Whereas losing a loved one to homicide is one of the most traumatic events a person can experience; Whereas homicide is the leading cause of death among Black Americans ages 12–19 and the second leading cause of death for teenagers nationwide;
 Whereas more than half of women who are victims of homicides are killed because of intimate partner violence;
 Whereas 40 percent of homicides in the United States go unsolved; Whereas homicide results in short-term and chronic physical and behavioral health consequences that carry significant behavioral and economic burdens on families and communities impacted by trauma;
 Whereas all families of homicide victims deserve to be treated with dignity and compassion; Whereas surviving family members need holistic, coordinated, compassionate, and consistent support and services in the immediate aftermath of a homicide and ongoing opportunities for healing in the months and years afterward;
 Whereas surviving family members want to remember and honor their loved one’s lives regardless of the circumstances surrounding their death;
 Whereas survivors of homicide victims are using their tragedies to inform, influence, and impact public policy so that all children, regardless of where they live, can grow up in a safe, peaceful community;
 Whereas survivors, advocates, and providers are working to implement equitable and effective community-based responses to homicide;
 Whereas the leadership by surviving family and community members is essential to disrupting cycles of violence and promoting peace in all communities; and
 Whereas recognition of the needs of survivors can help combat trauma, foster healing, and inform joy for families and communities impacted by homicide: Now, therefore, be it
	
 That the House of Representatives— (1)expresses support for the designation of National Survivors of Homicide Victims Awareness Month;
 (2)supports efforts to— (A)raise awareness of survivors of homicide victims;
 (B)support survivors of homicide victims, including families, schools, and communities, with support services and information; and
 (C)encourage research— (i)to better address the needs of families and communities severely impacted by violence; and
 (ii)to consider ways to improve access to, and the quality of, behavioral health services for survivors of homicide victims; and
 (3)calls on the people of the United States, interest groups, and affected persons— (A)to promote awareness of survivors of homicide victims;
 (B)to take an active role in the fight to end gun violence and homicide; (C)to respond to all families suffering in the aftermath of homicide with consistency, compassion, and competence; and
 (D)to observe National Survivors of Homicide Victims Awareness Month with appropriate activities. 